Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding Claim 9, Applicant recites, “pugged into a neighboring module”.  Its unclear what pugged is referring to.  Appropriate action is required.

	Regarding Claim 10, Applicant recites, “scalable”.  Its unclear how this term further limits the solar panel array.  Appropriate action is required.

	Regarding Claim 16, Applicant recites, “at least one cable connection”.  This term lacks antecedent basis.  Appropriate action is required.
For further examination purposes, the examiner believes its Applicants intent that this claim should depend from claim 15 and will interpret this claim as depending from claim 15.  

	Regarding Claim 18, Applicant recites, “scalable”.  Its unclear how this term further limits the solar panel array.  Appropriate action is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 8-13, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jun (US 2021/0203274 A1).

In view of Claim 1, Jun teaches a modular solar device (Figure 8) comprising:
a solar panel (Figure 8, #10 & Paragraph 0128);
a housing (Paragraph 0130 – the unit module has a frame) containing circuitry coupled to the solar panel (Figure 4c – busbars and finger electrodes are visible on the surface of the solar panel); and
a first connector of a first type disposed on the housing; a second connector of a second type disposed on the housing; wherein the first connector is configured to mate with a connector of the second type; and the second connector is configured to mate with a connector of the first type to allow additional modular solar devices to be connected to the modular solar device (See Annotated Jun Figure 8, below);
Annotated Jun Figure 8

    PNG
    media_image1.png
    871
    583
    media_image1.png
    Greyscale

	In view of Claim 2, Jun is relied upon for the reasons given above in addressing Claim 1.  Jun teaches the first connector of the first type is disposed on a first side of the housing and the second connector of the second type is disposed on a second side of the housing (Figure 7 & See Annotated Jun Figure 8, above).

	In view of Claim 3, Jun is relied upon for the reasons given above in addressing Claim 1.  Jun teaches the first connector and the second connector include a combination of fingers and slots and the fingers each have a central opening that is aligned with neighboring fingers (See Annotated Jun Figure 8, above & Paragraph 0133).

	In view of Claim 4, Jun is relied upon for the reasons given above in addressing Claim 3.  Jun teaches a locking ping is configured to be inserted through the central openings of the fingers to lock the modular solar device to an adjacent modular solar device (See Annotated Jun Figure 8, above & Paragraph 0133).

	In view of Claim 8, Jun is relied upon for the reasons given above in addressing Claim 1.  Jun teaches an attachment device disposed on an exterior surface of the housing for attaching the modular solar device to an object (Figure 16 & Paragraph 0168-0169).

	In view of Claim 9, Jun is relied upon for the reasons given above in addressing Claim 1.  Jun teaches a cable attached to the housing and configured to be plugged into a neighboring modular solar device to electrically couple the modular solar device with the neighboring modular solar device (Paragraph 0162).

	In view of Claim 10, Jun teaches a scalable solar panel array (Figure 7) comprising:
a plurality of modular solar device mechanically and electrically connected together (Figure 7-8, 14 & Paragraph 0162); each modular solar device comprising a first connector of a first type and a second connector of a second type (See Annotated Jun et al. Figure 8, below);
a plurality of pivot points formed by connections between the first connector of the first type and the second connector of the second type of neighboring modular solar device (Figure 7, #20);
wherein the plurality of modular solar devices are each movable about the plurality of pivot points and lockable into a fixed position with respect to an adjacent modular solar device (Figure 7 & Paragraph 0162).
Annotated Jun Figure 8

    PNG
    media_image1.png
    871
    583
    media_image1.png
    Greyscale

	In view of Claim 11, Jun is relied upon for the reasons given above in addressing Claim 10. Jun teaches one modular solar device of the scalable solar panel array is moved with respect to the adjacent modular solar device about a pivot point, the one modular solar device is locked into the fixed position by a locking pin being inserted through the pivot point (Figure 14 & Paragraph 0038 & 0162).

	In view of Claim 12, Jun is relied upon for the reasons given above in addressing Claim 10.  Jun teaches the first connector and the second connector include a combination of fingers and slots and the fingers each have a central opening that is aligned with neighboring fingers (See Annotated Jun Figure 8, above & Paragraph 0133).

	In view of Claim 13, Jun is relied upon for the reasons given above in addressing Claim 11.  Jun teaches a locking ping is configured to be inserted through the central openings of the fingers to lock the modular solar device to an adjacent modular solar device (See Annotated Jun Figure 8, above & Paragraph 0133).

	In view of Claim 17, Jun is relied upon for the reasons given above in addressing Claim 10.  Jun teaches the plurality of modular solar devices are movable and locking into fixed positions to form a parabolic shape of the scalable solar panel (Figure 1b-c, 12a & 0063, 0186).

In view of Claim 18, Jun teaches a method of scaling a solar panel array (Figure 8) comprising:
providing a modular solar panel device (Figure 7) including a solar panel (Figure 8, #10 & Paragraph 0128);
a housing (Paragraph 0130 – the unit module has a frame) containing circuitry coupled to the solar panel (Figure 4c – busbars and finger electrodes are visible on the surface of the solar panel); and
a first connector of a first type disposed on a first side of the housing; a second connector of a second type disposed on a second side of the housing (Figure 7 & See Annotated Jun Figure 8, below); wherein the first connector is configured to mate with a connector of the second type; and the second connector is configured to mate with a connector of the first type to allow additional modular solar devices to be connected to the modular solar device (See Annotated Jun Figure 8, below);
Annotated Jun Figure 8

    PNG
    media_image1.png
    871
    583
    media_image1.png
    Greyscale

	In view of Claim 19, Jun is relied upon for the reasons given above in addressing Claim 18.  Jun teaches the first connector and the second connector include a combination of fingers and slots and the fingers each have a central opening that is aligned with neighboring fingers (See Annotated Jun Figure 8, above & Paragraph 0133).

	In view of Claim 20, Jun is relied upon for the reasons given above in addressing Claim 18.  Jun teaches a locking ping is configured to be inserted through the central openings of the fingers to lock the modular solar device to an adjacent modular solar device (See Annotated Jun Figure 8, above & Paragraph 0133).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 5 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jun (US 2021/0203274 A1) in view of Burton et al. (US 2018/0083480 A1).

	In view of Claims 5 & 14, Jun is relied upon for the reasons given above in addressing Claims 3 and 10.  Jun does not teach the first type of connector includes one more finger and one more slot than the second type of connector.
	Burton et al. teaches a first type of connector includes one more finger and one more slot (Figure 1, #28) that a second type of connector (Figure 1, #18) and that this configuration prevents free rotation of a hinge member around a support rod while maintaining a selected orientation relative to the support rod (Paragraph 0032).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was file to have a first type of connector includes one more finger and one more slot than the second type of connector as disclosed by Burton et al. in Jun’s modular solar device for the advantages of having a configuration prevent free rotation of a hinge member around a support rod while maintaining a selected orientation relative to the support rod.

Claims 5 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jun (US 2021/0203274 A1) in view of Kester (US 6,031,178 A).

	In view of Claims 5 & 14, Jun is relied upon for the reasons given above in addressing Claims 3 and 10.  Jun does not teach the first type of connector includes one more finger and one more slot than the second type of connector.
Kester teaches a first type of connector includes one more finger and one more slot than the second type of connector (Figure 1-3, #28A). Kester teaches that this invention was produced in consideration (Column 2, Lines 51-55) of panels that were too heavy (Column 1, Lines 59-65) and harmful bending/torsion movements (Column 2, Lines 1-7).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a first type of connector includes one more finger and one more slot than the second type of connector as disclosed by Kester in Jun’s modular solar device for the advantages of having a connection that obviates harmful bending/torsion movements and allows the usage of thinner panels.




Claims 6-7, 9 and 15-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jun (US 2021/0203274 A1) in view of Van Kerschaver et al. (US 2022/0085754 A1).

	In view of Claims 6 and 15, Jun is relied upon for the reasons given above in addressing Claims 1 and 15.  Jun does not disclose at least one cable connection interface coupled to the circuitry contained with the housing, the at least one cable connection interface comprising a receptacle accessible proximate an exterior surface of the housing.
	Van Kerschaver et al. teaches at least one cable connection interface coupled to the circuitry contained with the housing, the at least one cable connection interface comprising a receptacle accessible proximate an exterior surface of the housing (Figure 6B-C - Paragraph 0044 & 0050) and that this advantageously simplifies the connection between adjoining solar panels (Paragraph 0049).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate at least one cable connection interface coupled to the circuitry contained with the housing, the at least one cable connection interface comprising a receptacle accessible proximate an exterior surface of the housing as disclosed by Van Kerschaver et al. in Jun’s modular solar device for the advantage of simplifying connecting adjoining solar panels.

	In view of Claims 7 & 16, Jun and Van Kerschaver et al. are relied upon for the reasons given above in addressing Claim 6 & 15.  Van Kerschaver et al. teaches that the at least one cable connection interface allows a transfer of an electrical energy generated by the modular solar device (Paragraph 0053 – power is output from the device) and is used to power an external power consuming device (Paragraph 0068).

In view of Claim 9, Jun is relied upon for the reasons given above in addressing Claim 1. Van Kerschaver et al. teaches a cable attached to housing that is configured to be plugged into a neighboring modular solar device to electrically couple the modular solar device with a neighboring modular solar device (Figure 6B-C - Paragraph 0044 & 0050) and that this advantageously simplifies the connection between adjoining solar panels (Paragraph 0049).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a cable attached to housing that is configured to be plugged into a neighboring modular solar device to electrically couple the modular solar device with a neighboring modular solar device for the advantage of simplifying connecting adjoining solar panels.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726